ATTORNEY GRIEVANCE COMMISSION * IN THE

     OF MARYLAND                                      COURT OF APPEALS

                                                      OF MARYLAND

       Petitioner                                     Misc. Docket AG

V.                                                    No. 0062

BRYNEE KYONNE BAYLOR                                  September Term, 2014

                                                      IN THE CIRCUIT COURT

                                                      FOR MONTGOMERY COUNTY, MD.

       Respondent                                     Case no. 30519-M
                                     **********************#

                                             ORDER


       This matter came before the Court on the parties' Joint Petition for Disbarment by

Consent in the above entitled matter, it is this 5th day of June, 2015;


       ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is

hereby GRANTED; and it is further,


       ORDERED, that the Respondent, Brynee Kyonne Baylor, is hereby disbarred from the

practice of law in the State of Maryland for engaging in professional misconduct involving

violations of Maryland Lawyers' Rules of Professional Conduct 1.15 and 8.4(c); and it is further,


       ORDERED, that the Clerk of this Court shall remove the name Brynee Kyonne Baylor

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 16-772(d).


                                                                /s/ Glenn T. Harrell, Jr.
                                                               Senior Judge